        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 1 of 23




     AFFIDAVIT OF SPECIAL AGENT WILLIAM HUGHES IN SUPPORT OF AN
                 APPLICATION FOR A SEARCH WARRANT

I, WILLIAM HUGHES, state:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      For the last eight years, I have been a Special Agent with the United States Food

and Drug Administration, Office of Criminal Investigations (“FDA-OCI”). I am currently

assigned to the Boston Resident Office. I am responsible for investigating violations of the

Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., and other federal

statutes enforced by the FDA, and am empowered to conduct investigations, make arrests, and

execute search and arrest warrants for these offenses. Before that, I was a Special Agent with the

Criminal Investigation Command, United States Army for over eleven years, and before that I

was a Military Police Officer, United States Army for over nine years.

       2.      In my law enforcement career, I have continually received training in criminal

investigative techniques, and have completed numerous courses including the FDA-OCI Special

Agent Training Program at the Federal Law Enforcement Training Center and the United States

Army Criminal Investigations Special Agent Training Course. I graduated from Campbell

University in North Carolina with a degree in Criminal Justice.

       3.      I submit this affidavit in support of an application for a warrant under 18 U.S.C. §

2703(a) and Rule 41 of the Federal Rules of Criminal Procedure to search and seize records and

data from the email account identified as info@ycells.com (“the Target Account”) (as described

in Attachment A).

       4.      I have probable cause to believe that this account contains evidence, fruits, and

instrumentalities of the introduction of misbranded and unapproved new drugs into interstate

commerce, in violation of 21 U.S.C. §§ 331(a) and (d); smuggling, in violation of 18 U.S.C.
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 2 of 23




§ 545; and conspiring to commit these offenses, in violation of 18 U.S.C. § 371 (together the

“Subject Offenses”), as described in Attachment B. 1

       5.      This Court previously issued a search warrant for the target account on March 25,

2019. 19-MJ-6147-MPK (the “March 2019 Warrant”). The warranted requested in this

application seeks records and data associated with the Target Account created after that date.

       6.      The facts set forth in this affidavit are based on my personal observations and

review of records, my training and experience, and information obtained from other agents and

witnesses. This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

                                       RELEVANT LAW

       7.      Congress enacted the FDCA to protect the public from, among other things, drugs

that are misbranded, unapproved, or otherwise unsafe. The FDA enforces the FDCA, and its

responsibilities include regulating the manufacturing, labeling and distribution of drugs shipped

or received in interstate commerce.

       8.      Under the FDCA, drugs are defined in relevant part as (1) articles intended for use

in the diagnosis, cure, mitigation, treatment, or prevention of diseases in man, and (2) articles

(other than food) intended to affect the structure or function of the human body. 21 U.S.C.

§ 321(g)(1)(B) and (C).

       9.      Under the FDCA, a “new” drug is generally defined as one that is not generally

recognized among qualified experts as safe and effective for use under the conditions prescribed,

recommended, or suggested in its labeling. 21 U.S.C. § 321(p).


1
 On November 5, 2020, a grand jury returned an indictment charging Yalan TANG and
Chenguang GONG with one count of conspiracy, in violation of 18 U.S.C. § 371, and twenty-
one counts of introducing misbranded drugs into interstate commerce with intent to defraud and
mislead in violation of 21 U.S.C. §§ 331(a) and 333(a)(2).
          Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 3 of 23




          10.   It is a prohibited criminal act under the FDCA to introduce or deliver for

introduction, or cause the introduction or delivery for introduction, into interstate commerce, any

new drug that is not approved by the FDA for distribution in the United States. 21 U.S.C.

§§ 331(d), 333(a) and 355(a).

          11.   A drug is misbranded if it does not have labeling bearing adequate directions for

use. 21 U.S.C. § 352(f)(1). “Adequate directions for use” is defined by regulation as directions

adequate for a layperson to use the drug safely and for the purpose for which it was intended. 21

C.F.R. § 201.5. Among other things, directions for use may be inadequate because of the

omission of statements of all the uses for which the drug is intended, quantity of dose, frequency

of administration, and route or method of administration.

          12.   A drug is also misbranded if its labeling is false or misleading in any particular

way. 21 U.S.C. § 352(a).

          13.   A drug is also misbranded if it was manufactured, prepared, compounded, or

processed in an establishment not duly registered under 21 U.S.C. § 360. 21 U.S.C. § 352(o).

          14.   It is a prohibited criminal act under the FDCA to introduce into interstate

commerce a misbranded drug, or to receive in interstate commerce a misbranded drug and then

deliver, or proffer delivery of, the misbranded drug to others. 21 U.S.C. §§ 331(a), 331(c), and

333(a).

          15.   It is unlawful to fraudulently or knowingly import merchandise into the United

States contrary to law or to knowingly receive, conceal, buy, or sell merchandise that has been

imported contrary to law. 18 U.S.C. § 545.
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 4 of 23




       PROBABLE CAUSE TO BELIEVE THAT A FEDERAL CRIME WAS
    COMMITTED AND THAT THE TARGET ACCOUNT CONTAINS EVIDENCE,
                 FRUITS, AND INSTRUMENTALITIES

First Customs and Border Protection Seizure and Initiation of the Ycells Investigation

       16.    On October 27, 2016, U.S. Customs and Border Protection (“CBP”) seized a

FedEx package in New Orleans, LA, containing suspected Sildenafil Citrate. Sildenafil Citrate is

the active ingredient in the FDA approved drug Viagra® and is used to treat erectile dysfunction.

       17.    The package was addressed to Emily Decoung, 15 Main Street, Suite 292,

Watertown, MA 02472. I determined that this address was a UPS Store and that Suite 292 was

rented to Yalan TANG, who listed her address on the UPS rental application as 54 Cummings

Park, Suite 320, Woburn, MA.

       18.    The website of the Massachusetts Secretary of the Commonwealth, Corporations

Divisions listed TANG as the “Resident Agent” for Ycells LLC when it was organized as a

limited liability company under Massachusetts law on September 22, 2014. The address for

Ycells was originally identified as 51 Regent Road, Malden, MA 02148. The Certificate of

Organization for Ycells LLC was later updated replacing TANG as the Resident Agent and

changing the company address to 54 Cummings Park, Suite 320, Woburn, MA 01801.

       19.    Through an open source internet search for Ycells LLC, I discovered the website

Ycells.com. Although the content of the website was limited, it offered for sale customized

peptides, amino acids, and chemical derivatives. The website listed 54 Cummings Park, Suite

320, Woburn, MA as the physical address for the company. The website listed the email address

info@ycells.com and the phone numbers (855) 833-2949 and (617) 513-5528 as means to

contact the company.

       20.    The Department of Homeland Security provided to me a list of shipments

imported to the United States and addressed to Ycells LLC, SLLECY (Ycells backwards) or to
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 5 of 23




UPS mailboxes rented by TANG or GONG. Since December 2015, more than 500 packages

have been shipped to these addresses. Of those, at least 450 shipments were labeled “Peptides

for Research Use Only.” Only a single one of these packages was sent to the Ycells business

address at 54 Cummings Park, Suite 320, Woburn, MA. The other packages were sent to

               , Belmont, MA (a single-family home), 464 Common Street, Suite 317, Belmont,

MA (a UPS Store), and other residential addresses and UPS stores.                     ,

Belmont, MA is the residential address listed on Yalan Tang’s driver’s license.

Additional CBP Seizures

       21.     On January 23, 2018, CBP seized a package arriving through JFK International

Airport, from China. The package was addressed to “Heidi Syngenes,”

        , MA. The package manifest identified the contents as “Hairdressing Cosmetics”;

however, upon examination by CBP, the package contained a white powdery substance later

identified by the FDA’s Forensic Chemistry Center (“FCC”) as Methasterone, a Schedule III

steroid commonly used for body building purposes.

       22.     On February 14, 2018, CBP seized a package arriving through the SFO Airmail

Center, from China, destined for “Joe S. Ycells” at 1337 Massachusetts Avenue, Suite 272,

Arlington, MA. 1337 Massachusetts Avenue, Arlington, MA is the location of a UPS Store.

Suite 272 has been rented to Yalan TANG, who listed her address as                        ,

Belmont, MA, since January 28, 2017. The label of the package identified the contents as

“Yarn” and identified the sender’s address as Shandong, China. Upon examination by CBP, the

package weighed 1,010 grams and the contents were later identified by the FCC as

Methoxydienone, a steroid commonly used for body building purposes.

       23.     On December 31, 2019, CBP seized a package weighing approximately 10.5kg,

shipped from China, addressed to “Sllecy” (Ycells spelled backwards), 15 Main Street, Suite
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 6 of 23




292, Watertown, MA 02472. 15 Main Street, Watertown, MA is the location of a UPS store.

Suite 292 was rented to TANG. The package manifest identified the contents as “Peptide

(acyclic)” and the sender’s address as Wuxi, China. Upon examination, the package contained

five hundred vials containing an unknown white powder labeled “G024-5”; five hundred vials

containing an unknown white in color powder labeled “G036-2”; and one thousand vials of an

unknown white powder labeled “G036-2.” FCC analysis identified confirmed the substances as

peptides and provided evidence of the presence of growth hormones.

Email Correspondence with Ycells LLC

       24.     On January 31, 2018, utilizing an undercover email account, I sent an email to the

address info@ycells.com, requesting a list of products and prices. Later that day, I received an

email from info@ycells.com. The email stated, “Thank you for the inquiry. Yes, we provide all

kinds of amino acids and derivatives. In the attachment please see the full list. Let me know if

you have any question. Best, Wendy.” Attached to the email was an Excel spread-sheet listing

1,884 different products, quantities and prices. The products were all listed as chemical

formulas; there were no common names associated with the formulas.

       25.     On July 16, 2018, I sent an email addressed to “Wendy” at info@ycells.com

requesting a price list with common names of products. I received an email response requesting

examples of the products I was looking for. On July 23, 2018, I sent an email to

info@ycells.com including a list of drugs. The list included Tadalafil, Ostarine, Andarine,

Winstrol, and Methyltest, which are all drugs commonly used for body building or to counteract

the effects of steroid use. I received an email response from info@ycells.com stating: “I see

what you are looking for. We should be able to provide some of them for research purposes.

They are always in stock.”
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 7 of 23




The California Investigation and Undercover Purchases of Illicit Steroids and Drugs

       26.     On July 16, 2018, I became aware of an OCI investigation in California

concerning the purchase of steroids and drug products from Ycells.com and the resale of those

products to human end users, mostly bodybuilders. The case agent for that investigation

informed me that the subjects were willing to assist in an investigation into Ycells.com.

       27.     With assistance from the cooperating subjects of the California investigation, OCI

created a fictitious company and website that purported to sell steroids. Again with assistance

from the cooperating subjects of the California investigation, we made contact with Ycells.com

via an undercover email address associated with our fake website.

       28.     On August 30, 2018, we sent an email utilizing an undercover address to

info@ycells.com requesting a product pricelist. Later that same day, an email was received from

info@ycells.com that stated, “Thank you for reaching us, we do carry chemicals and peptides for

research purpose, we guarantee the highest quality.” Included in the email was a price list for

peptides, steroids and drugs including Anastrozole, Clenbuterol, MK-677, Sildenafil and

Tamoxifen, which are all drugs commonly used for body building or to counteract the effects of

steroid use.

       29.     On August 31, 2018, we responded to info@ycells.com requesting additional

information regarding the products that they offered, asking in particular whether the company

was based in the United States, what forms of payments were acceptable, and whether their

chemicals were finished products.

       30.     That same day, we received a response stating that Ycells was U.S-based and

located in Boston, MA, that Ycells accepted credit card and wire transfers, and that peptides

were ready to ship upon payment, while liquids were prepared upon order and could be shipped

within two days following payment.
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 8 of 23




       31.     Attached to the August 31, 2018 email was a purchase agreement form that we

were asked to sign and return. The purchase agreement asked for verification that the products

sold by Ycells would be used for research purposes only.

       32.     We signed and returned this purchase agreement via email to info@ycells.com.

       33.     From my training and experience, and discussions with other FDA agents familiar

with this topic, I am aware that distributors of illegal drugs routinely attempt to avoid regulatory

scrutiny by disguising their products as “research chemicals.” This is because FDA regulations

exempt chemicals used in prescription drugs from the requirement that their labeling contain

adequate directions for use, provided that the products are shipped or sold to persons engaged in

research and are to be used only for this purpose. 21 C.F.R. § 201.125.

       34.     On September 12, 2018, we sent an email order from our undercover account for

the purchase of steroids and other drugs to Ycells LLC’s email address at info@ycells.com. The

purchase order consisted of twenty 30ml vials of Clenbuterol, ten 30ml vials of GW501516, ten

30ml vials of MK-2866/Ostarine, twenty 30ml vials of Raloxifene, twenty 30ml vials of

Tamoxifen, twenty 30ml vials of Tadalafil, and twenty 30ml vials of Sildenafil. All of these

drugs are commonly used for bodybuilding or to counteract the effects of steroid use. The

purchase utilized an undercover credit card for payment, and the total cost of the purchase was

$845.00 for the product and $20.00 for shipping. The product was to be shipped to an

undercover P.O. Box in Winchester, VA.

       35.     Later that day, September 12, 2018, a response was received from

info@ycells.com confirming the order and providing a written quote.

       36.     On September 18, 2018, FDA Special Agent Eric Flagg received a package

shipped by Ycells LLC to the undercover P.O. Box in Winchester, VA. SA Flagg shipped the
          Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 9 of 23




package unopened to me and I collected the contents as evidence. The box contained six smaller

boxes, each of which was labeled “For Research Use Only” and “Not for Human Consumption.”

Each box contained 30ml blue vials topped with an eye dropper cap. The vials had the following

labels: Raloxifene; Tamoxifen; Sildenafil; Tadalafil; Clenbuterol; GW501516; and MK-

2866/Ostarine. The package did not contain labeling with directions for use for any of the drugs.

Testing conducted by the FCC determined that the vials contained the drugs identified on the

labels.

          37.   On April 12, 2019, samples of the contents of the undercover purchase were

transferred to the USPIS to be evaluated for latent prints. On December 2, 2019, the Forensic

Laboratory Services, United States Postal Service provided their report indicating latent prints

belonging to Chenguang GONG were found on portions of the plastic sealing on the blue vials

labeled “Sildenafil,” on the adhesive side of the white label marked “MK-2866,” and on the

adhesive side of the “Ycells” tape removed from the exterior of the shipping box.

Second Undercover Purchase of Illicit Drugs

          38.   On October 17, 2018, we received an email at our undercover account from

“Wendy” at the info@ycells.com email address. The email stated, “Haven’t heard you since the

last order about a month ago. Just want to check in with you to see how you feel about our

product. Let me know if you have any question.”

          39.   On October 22, 2018, we sent another email order from our undercover account

for the purchase of steroids and other drugs to Ycells LLC’s email address at info@ycells.com.

This order requested Anastrozole, Tamoxifen, Letrozole, Clenbuterol, T3, YK 11, Ostarine, MK-

677, LGD 4033 and GAC Injection, all of which are drugs commonly used for body building or

to counteract the effects of steroid use. The purchase was paid for using an undercover credit

card. The total cost of the purchase was $4,500.00 for product and $60.00 for shipping. The
       Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 10 of 23




product was again to be shipped to an undercover P.O. Box in Winchester, VA. Again a

confirmation email was received from “Wendy” from the email address info@ycells.com on

October 23, 2018.

       40.     On October 30, 2018, Special Agent Flagg received three boxes shipped from

Ycells LLC to the undercover P.O. Box in Winchester, VA. Special Agent Flagg shipped the

packages unopened to me, and I collected the contents as evidence on November 1, 2018. There

were three boxes addressed from Ycells LLC, 54 Cummings Park, Suite 320, Woburn, MA

01801. Each box contained smaller boxes, each of which was labeled “For Research Use Only”

and “Not for Human Consumption.” The boxes contained twenty-five vials labelled GAC

Glutamine 25mg/ml, twenty-five vials labelled Arginine 100mg/ml, twenty-five vials labelled

Carnitine 250mg/ml, fifty vials labelled Clenbuterol 30ml, fifty vials labelled Anastrozole 30ml,

twenty-five vials labelled MK-677 30ml, twenty-five vials labelled LGD-4033 30ml, twenty-five

vials labelled MK-2866 30ml, fifty vials labelled YK-11 30ml, fifty vials labelled

T3/Triiodothyronine 30ml, fifty vials labelled Tamoxifen 30ml, and fifty vials labelled Letrozole

30ml. The package did not contain labeling with directions for use for any of the drugs.

       41.     I determined that this package had been shipped from a UPS store located in

Watertown, MA on October 26, 2018.

Evidence Showing That Ycells is Aware That Its Products Are Sold for Human
Consumption

       42.     On November 20, 2018, I sent an email to info@ycells.com stating: “Hello

Wendy, We have received numerous complaints from our customers in the past few weeks about

symptoms of nausea, vomiting, dizziness, and even diarrhea with the recent purchase of SARMS

and other research liquids. They are also complaining of the strong alcoholic/chemical taste
       Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 11 of 23




that burns when taking the liquids.” The email further inquired whether the products had been

made in a sterile environment and in the U.S. as advertised.

       43.     On November 21, 2018, we received an email from “Wendy” utilizing the

info@ycells.com address that stated, “I am so sorry to hear that you got complaints about our

products. Actually it is really rare for us to get complaints on chemical liquids. Especially for

side effects, we never got this kind of feedback. Furthermore, your items were prepared with

other orders from other customers at the same time, but we don’t hear any bad report yet if there

is anything wrong. For alcoholic/chemical taste, we have to use alcohol to solve most of them, I

believe that’s the standard procedure, we really cannot make better on that. The only thing I can

assure you is that we prepare our product in a sterile environment and always prepared fresh in

the USA. The quality of chemicals and our handling processes are rigorous. I agree with you

that the quality, the reputation is key to business, we never compromise on that.”

       44.     I searched FDA resources and found no applications for new drugs have been

submitted by Ycells LLC, nor is Ycells LLC registered through the FDA. Furthermore, based on

my training and experience, products intended for research and development are generally

packaged in bulk and not divided into small quantities.

Third Undercover Purchase of Illicit Drugs

       45.     On October 7, 2019, I sent an email to the email address info@ycells.com

requesting a quote to purchase GAC Injection, Clenbuterol, Tamoxifen, Ostarine, Anastrozole,

Tadalafil and Sildenafil, all of which are drugs commonly used for body building or to

counteract the negative effects of steroid use. None of these drugs are approved by the FDA for

these intended uses. In addition, I inquired as to the availability and prices for the drugs

Tianeptine and Phenibut. Tianeptine and Phenibut belong to a class of drugs referred to as

nootropics, which are commonly used to enhance mood or cognitive function.
       Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 12 of 23




       46.     Later the same day, October 7, 2019, I received an email response from

info@ycells.com. That email stated: “Hi Eric, Nice to hear from you! In the attachment please

see the quote, let me know if you have any question. We can get them ready in two days if you

are OK to proceed. Currently we don’t have those two items you asked. I will talk with my

partner and let you know in couple days.” The attached written quote for the purchase of GAC

Injection, Clenbuterol, Tamoxifen, Ostarine, Anastrozole, Tadalafil and Sildenafil totaled

$2,185.00, including $40.00 for shipping.

       47.     I responded to the email that day stating that I would wait to place the order until

“Wendy” could determine the availability of the Tianeptine and Phenibut.

       48.     On October 8, 2019, I received an email from the info@ycells.com email address

stating that “We should be able to get Tia and Phen in about 2-4 weeks. For Tia, it’s $6,000/kg

and $750/100g. For Phen it’s $350kg. Let me know if you are interested.” From my training and

experience I understand that “Tia” is shorthand for Tianeptine and “Phen” is shorthand for

Phenibut.

       49.     On October 15, 2019, I sent an email to info@ycells.com via our undercover

email address asking if the order could be processed for delivery no later than the upcoming

Friday (October 18, 2019). Later this same day, I received an email from info@ycells.com “For

the order, we can make it deliveried (sic) this Friday. Is your credit card x5396 still valid? We

will charge it once the shipment is out.” I responded to info@ycells.com from our undercover

email address that the credit card was valid and requested the order be processed. In that same

email, I wrote “We having been getting a lot of requests for tia, and I expect it will only go up.

Could you do a little better on the price? If we can work something out we would start with a kg

in 10gram packs.”
       Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 13 of 23




       50.     On October 16, 2019 at around 5:15 pm, I, along with other agents, conducted

surveillance at the               . Shortly after 6 pm, GONG was observed arriving at that

address driving a black Honda CRV. The Honda CRV was registered to him and bore license

plate number 9JBM40. GONG parked in the driveway at that property and entered the

residence. Shortly thereafter, a government agent observed GONG place several packages into

the rear of the Honda CRV. GONG then departed the                      and drove directly to a

UPS Store located at 15 Main Street, Watertown, MA.

       51.     Upon his arrival at the UPS Store, I observed GONG remove three packages from

the rear of the Honda CRV and bring them into the UPS Store, completing the task in two trips.

Following GONG’s departure, I made contact with the UPS Store manager who pointed to the

packages GONG had dropped off. I identified and photographed each of the three packages.

Two of the packages were addressed to the undercover identity and address used when placing

the order for GAC Injection, Clenbuterol, Tamoxifen, Ostarine, Anastrozole, Tadalafil and

Sildenafil. The two packages addressed to the undercover address (as well as the third package

dropped off by GONG) had a return address of Ycells LLC, 54 Cummings Park, Suite 320,

Woburn, MA 01801.

       52.     On October 19, 2019, Special Agent Flagg received two packages shipped by

Ycells LLC to the undercover address in Winchester, VA. Special Agent Flagg shipped the

packages to me unopened and I inventoried and collected the contents as evidence. The two

boxes contained a total of ten smaller boxes, each of which were labeled “For Research Use

Only” and “Not for Human Consumption.” The vials had the following labels: Clenbuterol,

Tamoxifen, MK-2866, GAC, Anastrozole, Tadalafil and Sildenafil. Testing conducted by the

FCC determined the vials contained the drugs identified on the labels with the exception of the
         Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 14 of 23




sample labeled “GAC.” Based upon my training and experience, as well as discussions with

other agents, I understand that GAC stands for Glutamine, Arginine, and Carnitine which are

amino acids used by bodybuilders. The FCC testing of the vials labeled GAC identified no

active pharmaceutical ingredients.

Fourth Undercover Purchase of Illicit Drugs

         53.   Contemporaneously with placing the order for Clenbuterol, Tamoxifen, MK-

2866, GAC, Anastrozole, Tadalafil and Sildenafil, I continued to negotiate via email for the

purchase of Tianeptine from Ycells.

         54.   On October 16, 2019, I received an email from info@ycells.com in response to

the email sent from the undercover address the previous day. The email from info@ycells.com

stated,“So you want a whole kg packed separately in 100x 10gram packs? I will ask to see if it is

possible in manufacture end, also a shipment with 100 packs inside is not a good sign at

Customs.”

         55.   I responded the following day, October 17, 2019, from the undercover email

account. My email stated “I see the shipment was sent [referring to the shipment of Clenbuterol,

Tamoxifen, MK-2866, GAC, Anastrozole, Tadalafil and Sildenafil], thank you Wendy. 10gram

packs would be best, what would you recommend to help with the customs issue?”

         56.   On October 18, 2019, I received an email from the email address

info@ycells.com. The email stated, “I talked with manufacture but they don’t want to generate

100x 10gram packs at 1kg price. It takes quite effort and wear&tear to do that. Sorry about

that.”

         57.   After further negotiation of the price for Tianeptine, I reached an agreement with

Ycells to purchase Tianeptine for a price of $5,000 for the first kilogram and $4,000 for

subsequent kilogram orders with the Tianeptine to be packaged in twenty 50 gram packages.
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 15 of 23




       58.     On December 12, 2019, I transferred $5,000.00 from an undercover bank account

to an account held in the name of Ycells LLC at TD Bank. That same day, I sent an email from

the undercover email address to info@ycells.com indicating that the bank transfer had been

completed.

       59.     Later that day, I received an email from info@ycells.com. That email stated,“Hi

Eric, Thank you for the payment, it has been posted. We will send package to you tomorrow for

Tuesday delivery. Best, Wendy[.]”

       60.     On December 19, 2019, Special Agent Flagg received one package from Ycells

LLC at the undercover Winchester, VA address. Special Agent Flagg shipped the package

unopened to this agent. On December 20, 2019, I received the package, inventoried it and

processed it into evidence. There was one box addressed from Ycells LLC, 54 Cummings Park,

Suite 320, Woburn, MA 01801. The box contained twenty (20) pink in color, ziplock style bags,

each containing approximately 50grams of white powder suspected to be Tianeptine. One of the

bags was labeled “Tianeptine, 20 x 50 gram, For Research Use Only, Not for Human

Consumption.” UPS tracking information indicated this package was shipped from the UPS

Store located at 15 Main Street, Watertown, MA 02472. Testing conducted by the FCC

identified the white powder as Tianeptine.

       61.     Tianeptine is not an FDA-approved drug. Tianeptine is approved in 25 countries

in parts of Europe and Asia as a tricyclic antidepressant. Tricyclic antidepressants are among the

earliest antidepressants developed but have been replaced by antidepressants that cause fewer

side effects and are generally used as a last resort if other drugs fail. Tianeptine is also known to

have opioid receptor activity. Its overuse is associated with the effects of prescription painkillers

and opioids, including its propensity to induce withdrawal symptoms. Tianeptine withdrawal is
       Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 16 of 23




characterized by high level of anxiety and excitability akin to withdrawal from opioids. Online

research for Tianeptine indicates that there are many sellers of Tianeptine to consumers in the

United States. Tianeptine is marketed as a cognitive enhancement product, commonly referred

to as a “Nootropic.”

Further Seizures and Execution of Search Warrant at                      in November 2020

       62.     On August 3, 2020, I received information from a Homeland Security

Investigations (“HSI”) Special Agent concerning the seizure of two packages addressed to

Ycells. One of the packages, seized by HSI on July 30, 2020, was addressed to Ycells at 464

Common Street, Suite 317, Belmont, MA 02478. 464 Common Street, Belmont, MA 02478 is

the location of a UPS store. The second package seized by HSI on July 31, 2020 was addressed

to Ycells at 519 Somerville Ave, Suite 118, Somerville, MA 02143. 519 Somerville Ave, Suite

118, Somerville, MA 02143 is the location of a UPS store.

       63.     The two packages contained a total of 3,200 vials with several different colored

caps, containing an unknown white powder. Samples of the vials have been sent to the FCC for

analysis.

       64.     On August 6, 2020, I received information from the same HSI Special Agent

concerning the seizure of another package addressed to Ycells at 738 Main Street, Suite 227,

Waltham, MA 02451. This package contained a total of 1,300 vials with several different

colored caps, containing an unknown white powder. Samples of the vials have been sent to the

FCC for analysis.

       65.     On November 5, 2020, a grand jury returned an indictment charging TANG and

GONG with one count of conspiracy, in violation of 18 U.S.C. § 371, and twenty-one counts of

introducing misbranded drugs into interstate commerce with intent to defraud and mislead in

violation of 21 U.S.C. §§ 331(a) and 333(a)(2).
       Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 17 of 23




       66.      On November 9, 2020, this Court issued a search warrant for                     ,

Belmont, MA (20-MJ-6738-MPK). I, along with other agents from the FDA and other agencies,

executed that warrant on November 10, 2020. GONG and TANG were arrested that same day

during the execution of the search warrant.

       67.      During that search, I and other agents seized dozens of bottles, jugs, and other

containers containing liquid and powder chemicals or chemical residues. The labels on the

containers included, among other drug names, Clenbuterol, Sildenafil, Tadalafil, Tamoxifen,

MK-677, MK-2866, LGD-4033, GW-501516, and Anastrozole.

Evidence Obtained Through the March 2019 Search Warrant Issued for the Target Account

       68.      As described above (supra ¶ 5), the Court issued a search warrant for data and

records related to the Target Account on March 25, 2019. Execution of that warrant identified a

number of emails and other records that are evidence of the Subject Offenses. The evidence

obtained through the March 2019 search warrant includes, but is not limited to:

             a. Evidence that GONG and TANG operated the info@ycells.com email account.

                This evidence includes correspondence and records such as hotel and travel

                reservations booked under the names Chenguang GONG and Yalan TANG and

                emails signed with the names “Yalan” and “Chenguang”;

             b. Evidence of the sale of drugs by Ycells to its customers, including invoices,

                purchase orders, and other correspondence. These records include evidence that

                the operator of the Ycells account was aware that these purchases were intended

                for human use. As one example, a Ycells customer asked if “T3” (an abbreviation

                for Triiodothyronine, a hormone commonly used by bodybuilders) has “a burning

                flavor? Like it’s straight alcohol?” This customer received a response from

                info@ycells.com stating that “[a]ccording to the standard preparation protocol,
Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 18 of 23




     the liquid contains alcohol, water and glycerol. If you don’t like the buring [sic]

     flavor from the alcohol, we can decrease the concentration of the alcohol

     somehow.” In other emails, customers refer to drugs by their brand names—

     Viagra and Cialis—rather than by the chemical names Sildenafil and Tadafil or by

     other terms clearly indicative of human use, such as requesting the “Super Titan

     Blend” or a “Stack” of multiple drugs used in bodybuilding;

  c. Evidence concerning the purchase and import by Ycells of Selective Androgen

     Receptor Modulators (“SARMS”), which are commonly used as performance

     enhancers for bodybuilding, peptides, hormones, and other drugs from foreign

     manufacturers. These documents include invoices showing the purchase by

     Ycells of drugs, including Sildenafil, Tadafil, peptides, hormones and SARMS,

     and other correspondence with representatives of these foreign manufacturers;

  d. Evidence concerning the shipment of these products to addresses associated with

     Ycells and/or TANG and GONG. As one example, on February 24, 2017, an

     email was sent from the info@ycells.com email address to the email address

     michael@tcsindustry.com. TCS industry was a China-based manufacturer of

     chemicals, including peptides and other drugs. The body of the email included

     the following names and addresses:

         i. Ycells Joe S., 1337 Massachusetts Ave. STE. 272, Arlington, MA 02476

         ii. Syngenes, Heidi H.,                      , Belmont, MA 02478

        iii. YCELLS LLC, Iris Z., 738 Main St. STE 227, Waltham, MA 02451

        iv. Sel Grit, Mr. Gong, 1770 Massachusetts Ave. STE 599, Cambridge, MA

            02140
       Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 19 of 23




                      v. SLLECY, Pryanka N., 464 Common St. STE 317, Belmont, MA 02478

                   vi. SLLECY, Vicky Sanger, 15 Main St. STE 292, Watertown, MA 02472

                As noted above,                      , Belmont, MA is a former residential

                address of TANG. The remainder of these addresses are UPS mailboxes rented

                by TANG or GONG. These addresses also include the same addresses as the

                intended recipients of the seized packages described above in Paragraphs 16-23;

                and

             e. Evidence showing that equipment and supplies that can be used in the

                manufacture and packaging of drugs, such as glycerine and propylene glycol

                (commonly used in the preparation of steroids, steroid-like products, and other

                drugs as a solvent), vials, droppers, and packaging material, were ordered and

                shipped to GONG and TANG’s residential address.

       69.      On November 24, 2020, the United States Attorney’s Office for the District of

Massachusetts sent a letter to Endurance requesting, under 18 U.S.C. § 2703(f), that Endurance

preserve records associated with the Target Account for 90 days.

                                  TECHNICAL BACKGROUND

       70.      In my training and experience, as well as through discussions with other agents, I

have learned that e-mail hosting companies, such as Endurance, maintain computer servers

connected to the Internet. Their customers use computers to send e-mail via the Internet.

Customers can access their accounts on the company’s e-mail servers from any computer

connected to the Internet.

       71.      When an e-mail user sends an e-mail, it is initiated at the user’s computer,

transferred via the Internet to the computer servers of the user’s e-mail provider, and then

transmitted to its end destination. Conversely, an e-mail sent to an e-mail recipient resides on the
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 20 of 23




computer servers of the recipient’s e-mail provider until it is transferred by the recipient to his

computer to be read.

       72.       I know from previous investigation-related conversations with e-mail service

providers that customers can keep unread, sent, and draft e-mails in their account indefinitely, as

long as they are not deleted by the user. In addition, e-mail service providers often have storage

capacity that allows customers to store opened incoming mail and sent mail indefinitely if they

choose, subject to a maximum size limit.

       73.       E-mail providers also typically maintain electronic records relating to their

customers. These records include account application information, account access information,

and e-mail transaction information.

       74.       Many e-mail providers can also provide the following additional information

associated with a subscriber’s account: address books; buddy lists; photos, files, data, World-

Wide Web profiles or homepages.

                                      LEGAL AUTHORITY

       75.       The government may obtain both electronic communications and subscriber

information from an e mail provider by obtaining a search warrant. 18 U.S.C. §§ 2703(a),

2703(c)(1)(A).

       76.       Any court with jurisdiction over the offense under investigation may issue a

search warrant under 18 U.S.C. § 2703(a), regardless of the location of the website hosting

company or e mail provider whose information will be searched. 18 U.S.C. § 2703(b)(1)(A).

Furthermore, unlike other search warrants, § 2703 warrants do not require an officer to be

present for service or execution of the search warrant. 18 U.S.C. § 2703(g).
        Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 21 of 23




        77.     If the government obtains a search warrant, there is no requirement that either the

government or the provider give notice to the subscriber. 18 U.S.C. §§ 2703(b)(1)(A),

2703(c)(3).

        78.     This application seeks a warrant to search all responsive records and information

under the control of Endurance, a provider subject to the jurisdiction of this court, regardless of

where Endurance has chosen to store such information. Pursuant to 18 U.S.C. § 2713, the

government intends to require the disclosure pursuant to the requested warrant of the contents of

wire or electronic communications and any records or other information pertaining to the

customers or subscribers if such communication, record, or other information is within

Endurance’s possession, custody, or control, regardless of whether such communication, record,

or other information is stored, held, or maintained outside the United States.

                FOURTEEN-DAY RULE FOR EXECUTION OF WARRANT

        79.     Federal Rule of Criminal Procedure 41(e)(2)(A),(B) directs the United States to

execute a search warrant for electronic evidence within 14 days of the warrant’s issuance. If the

Court issues this warrant, the United States will execute it not by entering the premises of

Endurance, as with a conventional warrant, but rather by serving a copy of the warrant on the

company and awaiting its production of the requested data. This practice is approved in 18

U.S.C. § 2703(g), 2 and it is generally a prudent one because it minimizes the government's

intrusion onto Internet companies’ physical premises and the resulting disruption of their

business practices.



2
 Section 2703(g) provides that “[n]otwithstanding section 3105 of this title, the presence of
an officer shall not be required for service or execution of a search warrant issued in accordance
with this chapter requiring disclosure by a provider of electronic communications service or remote
computing service of the contents of communications or records or other information pertaining to a
subscriber to or customer of such service.”
       Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 22 of 23




       80.        Based on my training and experience and that of other law enforcement, I

understand that e-mail providers sometimes produce data in response to a search warrant outside

the 14-day period set forth in Rule 41 for execution of a warrant. I also understand that e-mail

providers sometimes produce data that was created or received after this 14-day deadline (“late-

created data”).

       81.        The United States does not ask for this extra data or participate in its production.

       82.        Should Endurance produce late-created data in response to this warrant, I request

permission to view all late-created data that was created by Endurance, including subscriber, IP

address, logging, and other transactional data, without further order of the Court. This

information could also be obtained by grand jury subpoena or an order under 18 U.S.C.

§ 2703(d), neither of which contains a 14-day time limit. However, law enforcement personnel

will seek to avoid reviewing any late-created data that was created by or received by the account-

holder(s), such as e-mail, absent a follow-up warrant.

       83.        For these reasons, I request that the Court approve the procedures in Attachment

B, which set forth these limitations.

//

//

//

//

//

//

//

//

//
Case 1:21-mj-06021-MPK Document 4-3 Filed 02/08/21 Page 23 of 23
